 



Exhibit 10.1

 

Execution Version

 

FIRST AMENDMENT TO

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

This FIRST AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”) is dated as of December 13, 2017, by and among ACETO CORPORATION, a
New York corporation (the “Borrower”), certain other Loan Parties party hereto
(the “Guarantors”), the Lenders party hereto (the “Consenting Lenders”), and
WELLS FARGO BANK, NATIONAL ASSOCIATION, as administrative agent for the Lenders
party to the Credit Agreement (in such capacity, the “Administrative Agent”).

 

Statement of Purpose

 

The Borrower, the Guarantors, the lenders party thereto (the “Lenders”) and the
Administrative Agent are parties to that certain Second Amended and Restated
Credit Agreement dated as of December 21, 2016 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
pursuant to which the Lenders have extended a term loan and a revolving credit
facility to the Borrower.

 

The Borrower has requested, and subject to the terms and conditions set forth
herein, the Administrative Agent and the Consenting Lenders have agreed, to
amend the Credit Agreement as specifically set forth herein.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto hereby agree as follows:

 

1.          Capitalized Terms. All capitalized undefined terms used in this
Amendment (including, without limitation, in the introductory paragraph and the
Statement of Purpose hereto) shall have the meanings assigned thereto in the
Credit Agreement (as amended by this Amendment).

 

2.          Amendments to Credit Agreement. Subject to and in accordance with
the terms and conditions set forth herein, the parties hereto agree that the
Credit Agreement is amended as follows:

 

(a)          the definition of “Federal Funds Effective Rate” set forth in
Section 1.01 of the Credit Agreement is hereby amended by deleting the following
language from such definition: “arranged by Federal funds brokers”.

 

(b)          the definition of “Permitted Acquisition” set forth in Section 1.01
of the Credit Agreement is hereby amended by deleting the reference therein to
“a ratio equal to (x) the numerator of the maximum Total Net Leverage Ratio
permitted under Section 6.12(a) at such time minus 0.25 to (y) 1.00” and
replacing it with “3.75 to 1.00 or, during any Adjusted Covenant Period, 4.25 to
1.00”.

 

(c)          Section 6.02(q) of the Credit Agreement is hereby amended by
deleting the reference therein to “a ratio equal to (x) the numerator of the
maximum Total Net Leverage Ratio permitted under Section 6.12(a) at such time
minus 0.25 to (y) 1.00” and replacing it with “3.75 to 1.00 or, during any
Adjusted Covenant Period, 4.25 to 1.00”.

 

(d)          Section 6.02(u) of the Credit Agreement is hereby amended by
deleting the reference therein to “a ratio equal to (x) the numerator of the
maximum Total Net Leverage Ratio permitted under Section 6.12(a) at such time
minus 0.25 to (y) 1.00” and replacing it with “3.75 to 1.00 or, during any
Adjusted Covenant Period, 4.25 to 1.00”.

 

 

 

 

(e)          Section 6.12(a) of the Credit Agreement is hereby amended by
deleting the reference therein to “(x) prior to the last day of the fourth full
fiscal quarter following the Effective Date, 4.50 to 1.00, and (y) on and after
the last day of the fourth full fiscal quarter following the Effective Date,
4.00 to 1.00” and replacing it with “(x) on and prior to June 30, 2018, 4.50 to
1.00, and (y) after June 30, 2018, 4.00 to 1.00”.

 

(f)          Section 6.12(b) of the Credit Agreement is hereby amended by adding
the following language after “to be greater than” and before “3.00 to 1.00” in
such Section:

 

“(x) on and prior to June 30, 2018, 2.75 to 1.00, and (y) after June 30, 2018,”

 

(g)          Section 6.14 of the Credit Agreement is hereby amended by deleting
the reference therein to “a ratio equal to (x) the numerator of the maximum
Total Net Leverage Ratio permitted under Section 6.12(a) at such time minus 0.25
to (y) 1.00” in clause (2)(B) of the first notwithstanding clause thereof and
replacing it with “3.75 to 1.00 or, during any Adjusted Covenant Period, 4.25 to
1.00”.

 

3.          Conditions to Effectiveness. The effectiveness of this Amendment
shall be subject to the satisfaction of each of the following conditions
precedent:

 

(a)          the Administrative Agent’s receipt of this Amendment duly executed
by each Loan Party, the Administrative Agent and the Required Lenders;

 

(b)          no Default or Event of Default shall have occurred and be
continuing immediately prior to or after giving effect to this Amendment;

 

(c)          the Borrower shall have paid to the Administrative Agent, for the
account of each Consenting Lender that provides its executed signature page to
this Amendment to the Administrative Agent or its counsel on or prior to 5:00
p.m. Eastern time on December 12, 2017, a consent fee in an aggregate amount
equal to 0.05% multiplied by the sum of (i) the Revolving Commitments
(determined as of the date hereof immediately prior to the satisfaction of the
conditions to effectiveness of this Amendment) of all such Consenting Lenders
plus (ii) the aggregate outstanding principal amount of the Term Loans
(determined as of the date hereof immediately prior to the satisfaction of the
conditions to effectiveness of this Amendment) owed to such Consenting Lenders;
and

 

(d)          the Borrower shall have paid all expenses in connection with this
Amendment, including without limitation, all reasonable fees, charges and
disbursements of counsel to the Administrative Agent (directly to such counsel
if requested by the Administrative Agent).

 

For purposes of determining compliance with the conditions specified in this
Section 3, each Consenting Lender shall be deemed to have consented to, approved
or accepted or to be satisfied with, each document or other matter required
thereunder to be consented to or approved by or acceptable or satisfactory to a
Lender unless the Administrative Agent shall have received notice from such
Lender prior to the effectiveness of this Amendment specifying its objection
thereto.

 

4.          Further Assurances. Each Loan Party agrees to, to the extent
required by the Loan Documents, make, execute and deliver all such additional
and further acts, things, deeds, instruments and documents as the Administrative
Agent may reasonably require for the purposes of implementing or effectuating
the provisions of this Amendment and the other Loan Documents.

 

 2 

 

 

5.          Limited Effect. Except as expressly provided herein, the Credit
Agreement and the other Loan Documents shall remain unmodified and in full force
and effect. This Amendment shall not be deemed (a) to be a waiver of, or consent
to, or a modification or amendment of, any other term or condition of the Credit
Agreement or any other Loan Document other than as expressly set forth herein,
(b) to prejudice any right or rights which the Administrative Agent or the
Lenders may now have or may have in the future under or in connection with the
Credit Agreement or the other Loan Documents or any of the instruments or
agreements referred to therein, as the same may be amended, restated,
supplemented or modified from time to time, or (c) to be a commitment or any
other undertaking or expression of any willingness to engage in any further
discussion with the Borrower, any of its Subsidiaries or any other Person with
respect to any other waiver, amendment, modification or any other change to the
Credit Agreement or the Loan Documents or any rights or remedies arising in
favor of the Lenders or the Administrative Agent, or any of them, under or with
respect to any such documents. References in the Credit Agreement to “this
Agreement” (and indirect references such as “hereunder”, “hereby”, “herein”,
“hereof” or other words of like import) and in any Loan Document to the “Credit
Agreement” shall be deemed to be references to the Credit Agreement as modified
hereby.

 

6.          Representations and Warranties. The Borrower and each Guarantor
represents and warrants that (a) it has the corporate or other equivalent power
and authority to make, deliver and perform this Amendment, (b) it has taken all
necessary corporate or other equivalent action to authorize the execution,
delivery and performance of this Amendment, (c) this Amendment has been duly
executed and delivered on behalf of such Person, (d) this Amendment constitutes
a legal, valid and binding obligation of such Person, enforceable against it in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditors’ rights generally and by general equitable principles
(whether enforcement is sought by proceedings in equity or at law), (e) each of
the representations and warranties made by such Loan Party in or pursuant to the
Loan Documents is true and correct in all material respects (except to the
extent that such representation and warranty is subject to a materiality or
Material Adverse Effect qualifier, in which case it shall be true and correct in
all respects), in each case on and as of the date hereof as if made on and as of
the date hereof, except to the extent that such representations and warranties
relate to an earlier date, in which case such representations and warranties are
true and correct in all material respects as of such earlier date, and (f) no
Default or Event of Default has occurred and is continuing as of the date hereof
or would result after giving effect to this Amendment and the transactions
contemplated hereby.

 

7.          Acknowledgement and Reaffirmation. By their execution hereof, the
Borrower and each Guarantor hereby expressly (a) consents to this Amendment, (b)
acknowledges that the covenants, representations, warranties and other
obligations set forth in the Credit Agreement and the other Loan Documents to
which the Borrower or such Guarantor is a party remain in full force and effect
(it being understood and agreed that to the extent any such covenants,
representations, warranties or other obligations are expressly modified herein,
such covenants, representations, warranties or obligations shall continue in
full force and effect as expressly modified herein) and (c) ratifies and
reaffirms any guarantee and grant of security interests and Liens on any of
their respective Collateral pursuant to any Loan Document as security for or
otherwise guaranteeing the Obligations under or with respect to the Loan
Documents and confirm and agree that such security interests and Liens are in
all respects continuing and in full force and effect and shall continue to
secure all of the Obligations under the Loan Documents (after giving effect to
this Amendment).

 

8.          Costs and Expenses. The Borrower agrees to pay all reasonable
out-of-pocket costs and expenses of the Administrative Agent in connection with
the preparation, execution, delivery and administration of this Amendment and
the other instruments and documents to be delivered hereunder, including,
without limitation, the reasonable fees and out-of-pocket expenses of counsel
for the Administrative Agent.

 

 3 

 

 

9.          Execution in Counterparts. This Amendment may be executed by one or
more of the parties hereto in any number of separate counterparts and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Amendment by
facsimile, telecopy, pdf or other electronic transmission shall be effective as
delivery of a manually executed counterpart hereof.

 

10.         Governing Law. This Amendment and the rights and obligations of the
parties under this Amendment shall be governed by, and construed in accordance
with, the law of the state of New York, without reference to the conflicts or
choice of law principles thereof.

 

11.         Entire Agreement. This Amendment is the entire agreement, and
supersedes any prior agreements and contemporaneous oral agreements, of the
parties concerning its subject matter. This Amendment is a Loan Document and is
subject to the terms and conditions of the Credit Agreement.

 

12.         Successors and Assigns. This Amendment shall be binding on and inure
to the benefit of the parties and their heirs, beneficiaries, successors and
permitted assigns.

 

[Remainder of page intentionally left blank; signature pages follow]

 

 4 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
under seal by their duly authorized officers, all as of the day and year first
written above.

 

  LOAN PARTIES:       ACETO CORPORATION, as Borrower

 

  By: /s/ Douglas A. Roth   Name: Douglas A. Roth   Title: SVP and Chief
Financial Officer         ACETO AGRICULTURAL CHEMICALS
CORPORATION, as Guarantor         By: /s/ Douglas A. Roth   Name: Douglas A.
Roth   Title: Vice President and Treasurer         PACK PHARMACEUTICALS, LLC, as
Guarantor         By: /s/ Douglas A. Roth   Name: Douglas A. Roth   Title: Vice
President and Treasurer         RISING PHARMACEUTICALS, INC., as Guarantor      
  By: /s/ Douglas A. Roth   Name: Douglas A. Roth   Title: Vice President and
Treasurer         RISING HEALTH, LLC, as Guarantor         By: /s/ Douglas A.
Roth   Name: Douglas A. Roth   Title: Vice President and Treasurer

 

Aceto Corporation

First Amendment to Second Amended and Restated Credit Agreement

Signature Page

 

 

  Administrative Agent and Lenders:       WELLS FARGO BANK, NATIONAL
ASSOCIATION, individually as a Lender, and as Administrative Agent, Swingline
Lender and an Issuing Bank

 

  By: /s/ Teddy Koch   Name: Teddy Koch   Title: Director

 

Aceto Corporation

First Amendment to Second Amended and Restated Credit Agreement

Signature Page

 

 

  JPMORGAN CHASE BANK, N.A., as a Lender

 

  By: /s/ Jason C. Hand   Name: Jason C. Hand   Title: Authorized Officer

 

Aceto Corporation

First Amendment to Second Amended and Restated Credit Agreement

Signature Page

 

 

  CITIBANK, N.A., as a Lender

 

  By: /s/ Stuart N. Berman   Name: Stuart N. Berman   Title: Authorized
Signatory

 

Aceto Corporation

First Amendment to Second Amended and Restated Credit Agreement

Signature Page

 

 

  TD BANK, N.A., as a Lender

 

  By: /s/ Robert Ehrlich   Name: Robert Ehrlich   Title: Vice President

 

Aceto Corporation

First Amendment to Second Amended and Restated Credit Agreement

Signature Page

 

 

  CITIZENS BANK, NATIONAL ASSOCIATION,   as a Lender

 

  By: /s/ Prasanna Manyem   Name: Prasanna Manyem   Title: Vice President

 

Aceto Corporation

First Amendment to Second Amended and Restated Credit Agreement

Signature Page

 

 

  SANTANDER BANK, N.A., as a Lender

 

  By: /s/ Kristen Burke   Name: Kristen Burke   Title: Managing Director

 

Aceto Corporation

First Amendment to Second Amended and Restated Credit Agreement

Signature Page

 

 

  BANK LEUMI USA, as a Lender

 

  By: /s/ Douglas J. Meyer   Name: Douglas J. Meyer   Title: Senior Vice
President         By: /s/ Martin A. Paniagua   Name: Martin A. Paniagua   Title:
First Vice President

 

Aceto Corporation

Second Amended and Restated Credit Agreement

Signature Page

 

 

  BMO HARRIS BANK, N.A., as a Lender

 

  By: /s/ Eric Oppenheimer   Name: Eric Oppenheimer   Title: Managing Director

 

Aceto Corporation

First Amendment to Second Amended and Restated Credit Agreement

Signature Page

 

 

  BANKUNITED, N.A., as a Lender

 

  By: /s/ Christine Gerula   Name: Christine Gerula   Title: Senior Vice
President

 

Aceto Corporation

First Amendment to Second Amended and Restated Credit Agreement

Signature Page

 

 

  HSBC BANK USA, NATIONAL ASSOCIATION,   as a Lender

 

  By: /s/ William Conlan   Name: William Conlan   Title: Senior Vice President

 

Aceto Corporation

First Amendment to Second Amended and Restated Credit Agreement

Signature Page

 

 

  PEOPLE’S UNITED BANK, NATIONAL ASSOCIATION, as a Lender

 

  By: /s/ Matthew Harrison   Name: Matthew Harrison   Title: Vice President

 

Aceto Corporation

Second Amended and Restated Credit Agreement

Signature Page

